     Case 3:18-cv-02670-GPC-RBM Document 38 Filed 10/26/20 PageID.157 Page 1 of 6




 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JUAN FERNANDO MEJIA BANEGAS,                      Case No.: 18-cv-2670-GPC-RBM
12                                     Plaintiff,
                                                        ORDER ADOPTING REPORT AND
13    v.                                                RECOMMENDATION, AND (1)
                                                        DISSOLVING ORDER TO SHOW
14    JOHN DOE #1, CBP; JOHN DOE #2,
                                                        CAUSE; (2) GRANTING PLAINTIFF
      CBP,
15                                                      ADDITIONAL TIME TO FILE AND
                                    Defendants.         SERVE AMENDED COMPLAINT;
16
                                                        AND (3) DIRECTING CLERK OF
17                                                      COURT TO PROVIDE CIVIL
                                                        RIGHTS/BIVENS FORM
18
                                                        COMPLAINT TO PLAINTIFF
19
                                                        [ECF No. 37]
20
21         Upon Plaintiff not filing a timely amended complaint, this Court issued Plaintiff an
22   Order to Show Cause (“OSC”) why the case should not be dismissed for failure to
23   prosecute. ECF No. 32. Plaintiff filed a timely Response to the OSC. ECF No. 33.
24   After the issue was referred to Magistrate Judge Ruth Bermudez Montenegro pursuant to
25   28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 72.1(c), the Magistrate Judge submitted a
26   Report and Recommendation (“R&R”) on September 23, 2020. ECF No. 37. The R&R
27
                                                    1
28                                                                            18-cv-2670-GPC-RBM
     Case 3:18-cv-02670-GPC-RBM Document 38 Filed 10/26/20 PageID.158 Page 2 of 6




 1   recommended to: dissolve the OSC, grant Plaintiff an additional sixty days to file an
 2   amended complaint, and grant Plaintiff sixty days to serve the named defendants (which
 3   shall run from the date the amended complaint is filed). Id. No objection to the R&R
 4   was filed. After consideration of the record and applicable law, and for the reasons
 5   provided below, the Court ADOPTS the Magistrate Judge’s Report and
 6   Recommendation in its entirety.
 7                                        BACKGROUND
 8         Plaintiff has generally alleged that two John Doe Defendants (collectively “Doe
 9   Defendants”) who are U.S. Customs and Border Protection (“CBP”) officers used
10   excessive force in violation of his Fourth Amendment rights, and acted with deliberate
11   indifference to his serious medical needs. See Compl., ECF No. 1. Specifically, John
12   Doe #1 allegedly “punched [Plaintiff] in the face with a closed fist,” and John Doe #2
13   allegedly grabbed the back of Plaintiff’s head and slammed it into the concrete, causing
14   Plaintiff to lose consciousness. Id. at 4, 5.1 The Court has cautioned Plaintiff that he
15   “must identify John Doe #1 and John Doe #2 by name, and amend his Complaint to
16   substitute these individuals as proper parties in place of the Does.” Order Granting Mot.
17   for Leave, ECF No. 4 at 5 n.2.
18         On May 14, 2019, Plaintiff filed a Notice of Filing of Service Packet. ECF No. 15.
19   In the Notice, Plaintiff alleged the identities of the Doe Defendants as Michael Mansfield
20   (“Mansfield”) and Jose Meza (“Meza”). Id. However, Plaintiff could not identify which
21   person corresponded to John Doe #1 or #2 and “will therefore leave the Caption as Doe
22   Defendants at this time, expecting to clarify which Defendant is which, early in
23   discovery.” Id. at 1.
24
25
     1
26    References to specific page numbers in a document filed in this case correspond to the
     page numbers assigned by the Court’s Electronic Case Filing (“ECF”) system.
27
                                                   2
28                                                                              18-cv-2670-GPC-RBM
     Case 3:18-cv-02670-GPC-RBM Document 38 Filed 10/26/20 PageID.159 Page 3 of 6




 1         While Plaintiff attempted to serve the Doe Defendants, the summonses were
 2   returned unexecuted because the CBP station where the summonses were sent to has
 3   “closed down permanently.” ECF Nos. 16, 17, 20, 21. On September 4, 2019, this Court
 4   granted Plaintiff up through December 4, 2019 to serve the Doe Defendants, and directed
 5   the Clerk of Court to re-issue summonses to Plaintiff’s Complaint and address U.S.
 6   Marshal Form 285 to Mansfield and Meza. ECF No. 22. On October 10, 2019, Plaintiff
 7   filed the summonses addressed to Mansfield and Meza, which were returned executed.
 8   ECF Nos. 26, 27. However, on December 4, 2019, the U.S. Attorney contended that the
 9   service is ineffective because neither individual is a named defendant. Notice of
10   Defective Service, ECF No. 29. The U.S. Attorney further stated that if and when
11   Mansfield and/or Meza are named as defendants in this case, “Plaintiff’s designated
12   process server is invited to contact the undersigned to facilitate service of the summons
13   and complaint.” Id. at 2.
14         On January 31, 2020, the Magistrate Judge directed Plaintiff to file an amended
15   complaint that substituted the identified officers for the Doe Defendants, the deadline for
16   filing being sixty days from the date of the order. ECF No. 31. Plaintiff did not file an
17   amended complaint as directed, and the Court ordered Plaintiff to show cause why the
18   case should not be dismissed for failure to prosecute. ECF No. 32.
19         Plaintiff filed a timely Response to the OSC, which states: “Due to the lack of legal
20   assistance, his mental illness, his lack of understanding of legal processes, and conditions
21   at the Eloy Detention Center [where Plaintiff is currently detained], [Plaintiff] has not
22   been able to file a timely amended Complaint.” ECF No. 33 at 4. Specifically, Plaintiff
23   argued that he does not understand legal proceedings, including the process of preparing
24   an amended complaint. Id. at 2. “He has no one at Eloy to help him write an amended
25
26
27
                                                   3
28                                                                              18-cv-2670-GPC-RBM
     Case 3:18-cv-02670-GPC-RBM Document 38 Filed 10/26/20 PageID.160 Page 4 of 6




 1   Complaint, conduct discovery, file pleadings, or try the case.”2 Id. Plaintiff has
 2   attempted to find counsel but with no success. Id. at 4. In support of his mental illness,
 3   Plaintiff attached medical records (indicating that he suffers from schizophrenia and
 4   psychosis) and an order from the Immigration Court. Id. at 7–10. Finally, Plaintiff
 5   alleged that the Eloy Detention Center has a coronavirus outbreak, making it difficult to
 6   research, file pleadings, and litigate this case. Id. at 3–4. For such reasons, Plaintiff
 7   requested that the Court not dismiss the case, and instead allow sixty days to file an
 8   amended complaint after appointment of counsel.3 Id. at 4.
 9                                          DISCUSSION
10         The R&R generally discussed that, considering Plaintiff’s circumstances described
11   in his Response, there is good cause to extend time for Plaintiff to file and serve an
12   amended complaint. ECF No. 37. The Court “may accept, reject, or modify, in whole or
13   in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §
14   636(b)(1). No party filed an objection to the R&R.
15         The Court agrees with the Magistrate Judge’s R&R. Properly naming all parties in
16   a complaint ensures timely service of the summons and complaint, and if service is not
17   accomplished within ninety days, the court must dismiss the action without prejudice or
18   order that service be made within a specified time. See Fed. R. Civ. P. 4(m). At the same
19   time, if plaintiff establishes good cause for the failure of timely service, the court must
20   extend the time for service. Id. The court has broad discretion to extend the time for
21   service, and may consider factors such as actual notice of a lawsuit, prejudice to
22
23
     2
      Plaintiff drafted the initial Complaint at a different facility where fellow detainees
24
     assisted him. He received help “for the limited purpose of drafting this Response and the
25   Motion for Appointment of Counsel.” ECF No. 33 at 2.
     3
26    The Magistrate Judge denied Plaintiff’s request to appoint counsel. R&R, ECF No. 37
     at 6–8.
27
                                                    4
28                                                                                18-cv-2670-GPC-RBM
     Case 3:18-cv-02670-GPC-RBM Document 38 Filed 10/26/20 PageID.161 Page 5 of 6




 1   defendant, or eventual service. See Efaw v. Williams, 473 F.3d 1038, 1041 (9th Cir.
 2   2007) (citation omitted).
 3         The Court finds good cause for Plaintiff’s failure of timely service. Plaintiff’s
 4   timely Response to the OSC explained why he had not filed an amended complaint in
 5   compliance with the Magistrate Judge’s Order. Plaintiff is detained and proceeding pro
 6   se, and alleges lack of legal knowledge and mental fitness to competently represent
 7   himself. Pl.’s Resp., ECF No. 33 at 1–2. He has attempted to seek counsel but with no
 8   success. Id. at 4; see also R&R, ECF No. 37 at 6–8 (denying Plaintiff’s motion for
 9   appointment of counsel). In addition, Plaintiff alleges that the COVID-19 pandemic
10   makes it difficult for him to litigate. Pl.’s Resp., ECF No. 33 at 3–4. It is unlikely that
11   the CBP officers will suffer prejudice from a delay in service—it appears that they have
12   been on notice of the allegations in the Complaint. See Summons, ECF Nos. 26, 27;
13   Notice of Defective Service, ECF No. 29; cf. Efaw, 473 F.3d at 1041 (discussing
14   defendant’s actual notice of the lawsuit as a factor to extend service time). As such,
15   granting Plaintiff additional time to file and serve an amended complaint is appropriate.
16   Cf. Eldridge v. Block, 832 F.2d 1132, 1136 (9th Cir. 1987) (discussing how “strict time
17   limits . . . ought not to be insisted upon where restraints resulting from a pro se prisoner
18   plaintiff’s incarceration prevent timely compliance with court deadlines” (alteration in
19   original) (citation and quotations omitted)).
20                                         CONCLUSION
21         For reasons discussed above, the Court ADOPTS the Magistrate Judge’s Report
22   and Recommendation. IT IS HEREBY ORDERED:
23         1.     The Court’s Order to Show Cause, ECF No. 32, is DISSOLVED;
24         2.     The Court GRANTS Plaintiff an additional sixty (60) days from the date of
25   this Order to file an amended complaint that substitutes the Doe Defendants for the
26
27
                                                     5
28                                                                               18-cv-2670-GPC-RBM
     Case 3:18-cv-02670-GPC-RBM Document 38 Filed 10/26/20 PageID.162 Page 6 of 6




 1   individual defendants identified by Plaintiff. Specifically, the amended complaint must
 2   be filed on or before December 22, 2020; and
 3         3.     To the extent Plaintiff files an amended complaint, the Court GRANTS
 4   Plaintiff sixty (60) days to serve the named defendants pursuant to Federal Rule of Civil
 5   Procedure 4(m), which shall begin running from the date the amended complaint is filed.
 6         IT IS FURTHER ORDERED:
 7         1.     The Court DIRECTS the Clerk of Court to provide a civil rights/Bivens
 8   form complaint to Plaintiff, along with a copy of Plaintiff’s initial Complaint, ECF No. 1,
 9   to his address of record; and
10         2.     The Court NOTIFIES the Clerk of Court that, upon Plaintiff’s filing of an
11   amended complaint, the Court will issue separate orders directing the Clerk of Court to
12   issue a summons as to Plaintiff’s amended complaint and directing the U.S. Marshals
13   Service to contact the U.S. Attorney’s Office to effectuate service of the summons and
14   amended complaint, consistent with the U.S. Attorney’s agreement. See Notice of
15   Defective Service, ECF No. 29.
16         IT IS SO ORDERED.
17
18   Dated: October 23, 2020
19
20
21
22
23
24
25
26
27
                                                  6
28                                                                             18-cv-2670-GPC-RBM
